DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it has fewer than 50 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3, 10, and 11 are objected to because of the following informalities:  
Claim 3 recites the limitation "a result of measurement of the amount of the compound obtained in the step (A)" in step (B).  The limitations required by step (A) (obtaining a result of measurement) must be first recited in step (A), not step (B).
Regarding claim 10, the meaning of "Q" must be provided (quadrupole).
Regarding claim 11, the limitation "immunoassay" must be preceded by an indefinite article ("an").
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. 
Independent claim 3 recites a step of determining presence or absence, or a risk of development of the diabetic complication based on a result of measurement of the amount of a compound of Formula (1). The relationship between the amount of the compound represented by the following Formula (1) and presence or absence, or a risk of development of the diabetic complication is a law of nature. See MPEP 2106.04(b), I.
This judicial exception is not integrated into a practical application because claims 3-10 do not recite any application of the law of nature.
In contrast to the rejected claims, claim 12 is subject matter eligible because the claim is directed to a method of treatment of a diabetic complication via administering a therapeutic agent for a diabetic complication to a patient determined to have a diabetic complication. See MPEP 2106.04(d)(2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 3 recites step (A) of "measuring the amount of the compound represented by the following Formula (1) in a sample collected from a test subject," which is in addition to the law of nature. This additional element is adding insignificant extra-solution activity to the judicial exception because it is mere data gathering in conjunction with a law of nature. Moreover, the recited "measuring" is well-understood, routine, conventional activities, specified at a high level of generality. See MPEP 2106.05.
Dependent claims 5-10 further limit the data gathering step. Regarding claims 5-7, the recited acid hydrolysis and other sample preparation steps are well-understood, routine, conventional activities. Regarding claims 8-10, measurement of free amino acids by LC-MS/MS or TOF-MS are well-understood, routine, conventional activities. Refer to section "(C) The state of the prior art" of the enablement rejection below, which is incorporated here by reference.
In contrast to the rejected claims, claim 11 recites an additional step of measuring the amount of the compound represented by the Formula (1) in a sample collected from a test subject wherein the measurement of the amount of the compound comprises immunoassay using an antibody against the compound represented by Formula (1). Measuring free glucosyl lysine in a sample collected from a test subject via an immunoassay using an antibody is not well-understood, routine, and conventional, as opposed to measuring a protein-bound glucosyl lysine residue in a sample collected from a test subject via an immunoassay using an antibody [refer to enablement rejections under 35 USC 112(a)].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
Independent claim 1 recites the limitation "(A) a step of measuring the amount of the compound represented by the following Formula (1) in a sample collected from a test subject."
The compound of Formula (1) is a glucosyl lysine compound. It is a free amino acid, not a residue within a protein.

    PNG
    media_image1.png
    188
    639
    media_image1.png
    Greyscale

The claimed "test subject" is interpreted as an organism. Accordingly, "a sample collected from a test subject" is interpreted as a biological sample.
The measuring step requires "measuring the amount of the compound…in a sample collected from a test subject." In other words, the claim requires measuring the endogenous amount of the compound in a biological sample. The scope of claim 3 is distinct from a method of measuring the endogenous amount of glucosyl lysine residue within a protein in a biological sample.
Independent claim 1 further recites the limitation "(B) a step of determining presence or absence, or a risk of development of the diabetic complication based on a result of measurement of the amount of the compound obtained in the step (A)."
Dependent claim 5 recites the limitation "further comprising treating the sample with an acid in a liquid phase…before the step (A)." Dependent claim 6 recites the limitation "wherein the acid treatment in the liquid phase is treatment at 65 to 100°C for 6 to 24 hours."
If a sample collected from a test subject is treated with acid at 65 to 100 °C for 6 to 24 hours, the resulting acid-treated product cannot reasonably be interpreted as the (initial) sample collected from the test subject, which contains the (endogenous) amount of the compound. The amount of the compound in the resulting acid-treated product need not be the same as the amount of the compound in the sample collected from the test subject. Nevertheless, dependent claims 5-7 require the limitation in independent claim 3 of "measuring the amount of the compound…in a sample collected from a test subject."
Dependent claim 11 recites the limitation "wherein the measurement of the amount of the compound comprises immunoassay using an antibody against the compound represented by Formula (1)."
(B) The nature of the invention.
The invention is a method of examining a diabetic complication and a method of treating a diabetic complication.
(C) The state of the prior art.
Regarding claims 3-12, the prior art of record does not disclose "measuring the amount of the compound represented by the following Formula (1) in a sample collected from a test subject" or "determining presence or absence, or a risk of development of the diabetic complication based on a result of measurement of the amount of the compound obtained."
Regarding claims 5-7, the prior art of record does not disclose treating the sample collected from a test subject with an acid and then measuring the amount of the compound represented by the Formula (1) in the sample collected from the test subject. Instead, the prior art disclosures subjecting a sample comprising protein having glucosyl lysine residues to acid hydrolysis, followed by measuring the amount of the compound represented by the Formula (1) in the hydrolysate, the measured amount being a measure of the amount of protein-bound glucosyl lysine residue in the sample collected from the test subject.
Regarding claim 11, the prior art of record does not disclose measuring the amount of the compound represented by Formula (1) in the sample collected from the test subject via an immunoassay using an antibody against the compound represented by Formula (1), as opposed to measuring the amount of protein-bound glucosyl lysine residue in the sample collected from the test subject.
The closest prior art of record is Ohno ("Glucoselysine is derived from fructose and accumulates in the eye lens of diabetic rats," J. Biol. Chem. October 8, 2019),1 which appears to be co-authored by the two joint inventors and eleven non-inventors. Ohno teaches that "we developed a polyclonal antibody against fructose-modified proteins (Fru-P antibody) and identified its epitope as glucoselysine (GL)" (abstract), which equates "glucoselysine" with a subunit of a protein, rather than the claimed compound represented by Formula (1). However, Ohno also identifies a Cbz-protected glucosyl lysine compound as "glucoselysine" (Fig. 3E), indicating that the term glucoselysine (GL) is used broadly by the Ohno reference to encompass both epitopes of proteins and individual amino acids. Ohno teaches that "GL has potential to become a useful marker for protein modifications by fructose" (page 17331, right col., first full sentence).
In a first embodiment, Ohno measures changes in GL in rat lens proteins by LC-ESI-MS/MS, showing differences between a normal group and a diabetic group (Fig. 7, caption and panels B and C). However, Ohno did not find statistical significance between normal and diabetic groups in rat kidneys (page 17329, right col., first full sentence). Regarding these measurements of rat lens and kidney samples, Ohno teaches that the samples were hydrolyzed with 6 M HCL at 100 °C for 18 hours and then filtered through a Sep-Pak C18 column prior to LC-ESI-MS/MS analysis (page 17336, right col., second para.). Accordingly, the LC-ESI-MS/MS embodiment of Ohno supports a method of (i) subjecting a sample collected from a subject to acid hydrolysis to provide a hydrolysate, and (ii) measuring the amount of the compound of Formula (1) in the hydrolysate. However, the LC-ESI-MS/MS embodiment of Ohno is not a measurement of the amount of the compound of Formula (1) in rat lens or rat kidneys, because what is being measured is the amount of fucose-modified protein (in addition to any free glucosyl lysine) in the original sample.
In a second embodiment, Ohno developed a polyclonal antibody against fructose-modified proteins (Fru-P antibody) (abstract) and measured reactivity of this Fru-P antibody to rat lens proteins, showing differences between a normal group and a diabetic group (Fig. 1, caption and panel A). Even if Ohno's Fru-P antibody is also specific to a compound of Formula (1), Ohno does not teach or suggest measuring the amount of the compound of Formula (1) in a sample collected from a subject using this antibody because the subject samples analyzed by Ohno (rat lens and kidney) comprise fructose-modified proteins. Accordingly, a measurement of these samples using Fru-P antibody provides the amount of fucose-modified protein (in addition to any free glucosyl lysine) in the samples. Ohno does not teach or suggest that a biological sample comprises the compound of Formula (1) in the absence of fructose-modified protein, thereby permitting Fru-P antibody to provide the amount of the compound of Formula (1) in the biological sample.
The prior art of Ichimaru ("About fructose-modified amino acid in lens of diabetic rat – Isolation, Determination of structure, Detection by LC-MS/MS-" JMARS News Letter, April 18, 2018; partial translation, IDS)1 makes use of "an antibody against a fructose-modified protein" and teaches that "Glucoselysine can be utilized as a marker for diabetic complications." The partial translation of Ichimaru does not specify the structure of glucoselysine or teach that the amount of the compound represented by the following Formula (1) is measured in a sample collected from a test subject.
The prior art review of Schalkwijk ("Fructose-mediated non-enzymatic glycation: sweet coupling or bad modification," Diabetes Metab Res Rev 2004) teaches that the Maillard reaction, in which reducing sugars react spontaneously with amino groups in proteins, lipids and nucleic acids, has pathophysiological significance to diabetic complications (page 369). Schalkwijk teaches that fructose is formed from glucose in the polyol pathway, and the concentration of fructose is elevated in some tissues of diabetic patients, in particular the ocular lens, kidney and peripheral nerves, which is relevant to diabetic complications (page 370, left col., last para.). Schalkwijk teaches that for fructose, the initial phase of Maillard reaction involves condensation with the ε-amino group of lysine residues, followed by a Heyns rearrangement to form two separate Heyns products (Fig. 1; page 375, left col., last para.). The latter of these Heyns products comprises a 2-amino-2-deoxyglucosyl moiety that differs from the claimed Formula (1),(1a), and (1b) in that its R group is a lysine residue in a protein, rather than a lysine amino acid:

    PNG
    media_image2.png
    257
    173
    media_image2.png
    Greyscale

The prior art of McPherson ("Role of Fructose in Glycation and Cross-Linking of Proteins," Biochemistry 1988) teaches that "In diabetic subjects, concentrations of fructose often approach, and sometimes exceed, those of glucose in ocular lenses" (page 1902, first para.) and "it is conceivable that nonenzymatic fructosylation of proteins occurs in some mammalian tissues and that this leads to cross-linking which contributes to diabetic complications" (page 1902, second para.). McPherson teaches that ε-amino groups of lysyl residues of proteins react with fructose and acquire Nε-(2-deoxyglucos-2-yl) groups (IVa, Fig. 1; page 1902, third para.), and that this process occurs in vivo in human ocular proteins (Fig. 1; page 1902, fourth para.; pages 1904-1905). McPherson treated the proteins from human lenses with sodium borohydride to reduce the hexose-attached lysine residues to hexitol lysine residues, followed by hydrolysis of the proteins with 4 N HCl at 110 °C for 24 to release free hexitol lysine (2-HL), affinity column isolation, and detection of PTC-derivatized hexitol lysine by HPLC (Fig. 1; page 1903). Samples were tested from diabetic and non-diabetic subjects and from those with or without cataracts (Table IV). McPherson's method provides the amount of Nε-(2-deoxyhexos-2-yl) lysine residues in protein in a human lenses sample, rather than the amount of the compound of Formula (I) in human lenses.
The prior art of Treibmann ("Lysine-Derived Protein-Bound Heyns Compounds in Bakery Products," J. Agric. Food Chem. November 7, 2017) determines the amount of protein-bound Heyns rearrangement compounds (HRCs) bakery products, including protein-bound N-ε-(2-deoxy-D-glucosyl)-L-lysine (glucosyllysine). The procedure involves subjecting the bakery product to enzymatic hydrolysis of the protein, cation exchange purification of the resulting amino acids in the hydrolysate, and analysis by HPLC or HPLC-MS/MS (pages 10564-10565). Treibmann's method provides the amount of protein-bound N-ε-(2-deoxy-D-glucosyl)-L-lysine in a bakery sample, rather than the amount of the compound of Formula (I) in a bakery sample. Treibmann further teaches that fructose is a causative factor for diabetic complications, and the established protocol for analysis of HRCs adapted for pathophysiological material could bring insight into the role of the fructose pathway of the Maillard reaction in those diseases (page 10568, left col, last para.).
(D) The level of one of ordinary skill.
In view of the teaching of the prior art, one of ordinary skill in the art would understand that N-ε-(2-deoxy-D-glucosyl)-L-lysine is present in protein-bound form in biological samples from diabetic subjects.
One of ordinary skill in the art would understand, in view of the teaching of the instant disclosure and the prior art, that subjecting a protein comprising N-ε-(2-deoxy-D-glucosyl)-L-lysine residues to strong acid at 65 to 100 °C for 6 to 24 hydrolyzes the protein and forms free N-ε-(2-deoxy-D-glucosyl)-L-lysine. Accordingly, the amount of free N-ε-(2-deoxy-D-glucosyl)-L-lysine after the hydrolysis step is greater than the amount of free N-ε-(2-deoxy-D-glucosyl)-L-lysine before the hydrolysis step.
(E) The level of predictability in the art.
The level of predictability in the chemistry of carbohydrates and one-dimensional protein structure is moderately high.
The level of predictability in the pathophysiology of disease is low.
The level of predictability in the preparation of antibodies that can distinguish between two closely related epitope structures with high specificity is low.
(F) The amount of direction provided by the inventor.
The specification teaches that "The bioaccumulation amounts of AGEs (Advanced Glycation End-products) which are various advanced glycation end products generated due to reactions between proteins and reducing sugars are well known to be particularly increased due to lifestyle-related diseases" ([0002], added italics) and that "Takeuchi et al. (Patent Literature 1) immunized a fructose-modified protein to obtain an anti-AGEs antibody" ([0005], added italics).
The specification uses the term "glucoselysine" throughout but does not provide a special definition of the term. The specification teaches that "glucoselysine" can have the structure of Formula (1) ([0024]), but the specification does not clearly teach that "glucoselysine" is limited to the structure of Formula (1). The structure of Formula (1) is a free amino acid rather than a residue within a protein. Moreover, the hexose moiety of Formula (1) encompasses not only glucose, but also other hexose sugars, such as mannose.
The disclosure provides no guidance as to how to prepare an antibody against the compound represented by Formula (1) and no guidance as to whether such an antibody is specific to the compound represented by Formula (1) over a protein containing N-ε-(2-deoxy-D-glucosyl)-L-lysine residue(s).
(G) The existence of working examples.
The working examples of the specification either do not fall within the claimed invention (Examples 1 and 3) or have insufficient disclosure of necessary experimental information necessary for one of ordinary skill in the art to carry out the invention without undue experimentation (Examples 2 and 5).
Example 1 of the specification includes steps of providing a rat lens sample, subjecting the rat lens sample to hydrolysis via addition of 2N HCl and heating at 100 °C for 18 hours, evaporating the hydrolysate to dryness, dissolving the dried material and fractionating the resulting material using a cation-exchange column, and analyzing the eluted material by LC-MS/MS to detect a compound of formula (1). Example 3 follows the technique of Example 1.
Example 1 does not involve a step of directly analyzing the rat lens sample by LC-MS/MS to detect a compound of formula (1). Accordingly, Examples 1 and 3 do not support a step of measuring the amount of the compound represented by the Formula (1) in a sample collected from a test subject, as opposed to measuring the amounts of hydrolysis product of formula (1) in a hydrolysate of a sample collected from a test subject.
Example 2 of the specification states that the content of "glucoselysine" in rat lens was measured using "an antibody recognizing glucoselysine." Example 2 does not explain exactly what is meant by "glucoselysine." Example 2 does not explain the source of the antibody or how to make it. Example 2 provides no suggestion that the antibody is specific for a compound represented by the Formulae (1) over a protein having a N-ε-(2-deoxy-D-glucosyl)-L-lysine residue. Example 2 does not explain how the measurement is carried out. Given that diabetic rat lenses are known to comprise proteins having N-ε-(2-deoxy-D-glucosyl)-L-lysine residues, and given the lack of disclosure regarding the specificity and provenance of the antibody, it would require undue experimentation for one of ordinary skill in the art to repeat Example 2.
Example 5 of the specification states that "Blood was collected from normal persons (N=3) and diabetic patients (N=11) to prepare serum, and glucoselysine in the serum was analyzed by QTOF-MS" ([0047]). Example 5 does not explain exactly what is meant by "glucoselysine." Example 5 does not explain what sample preparation, if any, was performed. Example 5 does not explain what was analyte was actually detected by QTOF-MS. Accordingly, Example 5 does not establish that the amount of the compound of formula (1) in blood serum was measured.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In view of the teachings of the prior art away from the claimed invention, and in view of a lack of guidance provided by the instant disclosure, it would have required undue experimentation for one of ordinary skill in the art at the time of filing to use the claimed invention.

Claims 3-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

The examiner respectfully reminds the Applicant that according to MPEP §2163: 

"2163.02.  Standard for Determining Compliance with Written Description Requirement:

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting  In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”).


Original independent claim 1 recites the limitation "(A) a step of measuring the amount of the compound represented by the following Formula (1) in a sample collected from a test subject."
The compound of Formula (1) is a glucosyl lysine compound. It is a free amino acid, not a residue within a protein. The measuring step requires "measuring the amount of the compound…in a sample collected from a test subject." In other words, the claim requires measuring the endogenous amount of the compound in a biological sample. The scope of claim 3 is distinct from a method of measuring the endogenous amount of glucosyl lysine residue within a protein in a biological sample.
Independent claim 1 further recites the limitation "(B) a step of determining presence or absence, or a risk of development of the diabetic complication based on a result of measurement of the amount of the compound obtained in the step (A)."
Original dependent claim 5 recites the limitation "further comprising treating the sample with an acid in a liquid phase…before the step (A)." Dependent claim 6 recites the limitation "wherein the acid treatment in the liquid phase is treatment at 65 to 100°C for 6 to 24 hours."
If a sample collected from a test subject is treated with acid at 65 to 100 °C for 6 to 24 hours, the resulting acid-treated product cannot reasonably be interpreted as the (initial) sample collected from the test subject, which contains the (endogenous) amount of the compound. The amount of the compound in the resulting acid-treated product need not be the same as the amount of the compound in the sample collected from the test subject. Nevertheless, dependent claims 5-7 require the limitation in independent claim 3 of "measuring the amount of the compound…in a sample collected from a test subject."
Original dependent claim 11 recites the limitation "wherein the measurement of the amount of the compound comprises immunoassay using an antibody against the compound represented by Formula (1)."
The specification teaches that "The bioaccumulation amounts of AGEs (Advanced Glycation End-products) which are various advanced glycation end products generated due to reactions between proteins and reducing sugars are well known to be particularly increased due to lifestyle-related diseases" ([0002], added italics) and that "Takeuchi et al. (Patent Literature 1) immunized a fructose-modified protein to obtain an anti-AGEs antibody" ([0005], added italics).
The specification uses the term "glucoselysine" throughout but does not provide a special definition of the term. The specification teaches that "glucoselysine" can have the structure of Formula (1) ([0024]), but the specification does not clearly teach that "glucoselysine" is limited to the structure of Formula (1). The structure of Formula (1) is a free amino acid rather than a residue within a protein. Moreover, the hexose moiety of Formula (1) encompasses not only glucose, but also other hexose sugars, such as mannose.
The disclosure provides no guidance as to how to prepare an antibody against the compound represented by Formula (1) and no guidance as to whether such an antibody is specific to the compound represented by Formula (1) over a protein containing N-ε-(2-deoxy-D-glucosyl)-L-lysine residue(s).
Example 1 of the specification includes steps of providing a rat lens sample, subjecting the rat lens sample to hydrolysis via addition of 2N HCl and heating at 100 °C for 18 hours, evaporating the hydrolysate to dryness, dissolving the dried material and fractionating the resulting material using a cation-exchange column, and analyzing the eluted material by LC-MS/MS to detect a compound of formula (1). Example 3 follows the technique of Example 1.
Example 1 does not involve a step of directly analyzing the rat lens sample by LC-MS/MS to detect a compound of formula (1). Accordingly, Examples 1 and 3 do not provide written description support for a step of measuring the amount of the compound represented by the Formula (1) in a sample collected from a test subject, as opposed to measuring the amounts of hydrolysis product of formula (1) in a hydrolysate of a sample collected from a test subject.
Example 2 of the specification states that the content of "glucoselysine" in rat lens was measured using "an antibody recognizing glucoselysine." Example 2 does not explain exactly what is meant by "glucoselysine." Example 2 does not explain the source of the antibody or how to make it. Example 2 provides no suggestion that the antibody is specific for a compound represented by the Formulae (1) over a protein having a N-ε-(2-deoxy-D-glucosyl)-L-lysine residue. Example 2 does not explain how the measurement is carried out. Given that diabetic rat lenses are known to comprise proteins having N-ε-(2-deoxy-D-glucosyl)-L-lysine residues, and given the lack of disclosure regarding the specificity and provenance of the antibody, Example 2 does not provide sufficient written description support for claims 3 or 11.
Example 5 of the specification states that "Blood was collected from normal persons (N=3) and diabetic patients (N=11) to prepare serum, and glucoselysine in the serum was analyzed by QTOF-MS" ([0047]). Example 5 does not explain exactly what is meant by "glucoselysine." Example 5 does not explain what sample preparation, if any, was performed. Example 5 does not explain what was analyte was actually detected by QTOF-MS. Accordingly, Example 5 does not provide sufficient written description support that the amount of the compound of formula (1) in blood serum (or other sample collected from a subject) was measured.
Therefore, the Applicants did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention, by description of an actual reduction to practice, or by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 3 recites the limitation "A method of examining a diabetic complication" in the preamble, which narrowly implies a diabetic complication is present. However, claim 3 also recites the limitation "determining presence or absence, or a risk of development of the diabetic complication" in step (B), which broadly permits the diabetic complication to be either present or absent. A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 3 recites the limitation "the compound represented by the following Formula (1)" in step (A).  There is insufficient antecedent basis for this limitation because Formula (1) is generic to multiple compounds. This rejection can be overcome by changing the limitation to "a compound represented by the following Formula (1)".
Claim 6 recites the limitation "the acid treatment." There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the acid treatment in the liquid phase." There is insufficient antecedent basis for this limitation in the claim. Claim 5 previously recites "treating the sample with an acid in a liquid phase." The grammar of this claim 5 limitation implies that "in a liquid phase modifies "an acid" rather than "treating."
Claim 7 recites the limitation "the elution." There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, it is unclear whether the limitation within the parentheses ("Q") is part of the claimed invention. Is quadrupole time of flight mass spectrometry required by the scope of the claim?

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although the publication date of this reference is after the filing date of the foreign priority application, a translation of the foreign priority application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.